Case 4:18-cv-00469-ALM Document 349 Filed 01/28/21 Page 1 of 3 PageID #: 11379




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP                      Civil Action No. 4:18-cv-00469-ALM
|and WAPP TECH CORP.,
                                                   JURY TRIAL DEMANDED
                              Plaintiffs,

       v.

SEATTLE SPINCO, INC., ET AL.,

                      Defendants.

                     PLAINTIFFS’ UNOPPOSED MOTION TO SEAL

       Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp. (collectively,

“Plaintiffs” or “Wapp”) respectfully request that the Court permit them to file Exhibits E and F

to the Declaration of Robert F. Kramer (“Kramer Declaration”) in Support of Plaintiffs’

Opposition to Defendants’ Motion for Leave to Supplement Invalidity Contentions. Wapp’s

filing relies on and discloses confidential information designated and produced by defendants

Seattle SpinCo Inc., EntIT Software LLC, Entco Interactive (Israel) Ltd., Entco Government

Software LLC, and Micro Focus (US) Inc. concerning their confidential technical information

and business operations.

       Accordingly, Wapp respectfully requests that this Court grant leave to seal in their

entirety Exhibits E and F to the Kramer Declaration in Support of Plaintiffs’ Opposition to

Defendants’ Motion for Leave to Supplement Invalidity Contentions.



Dated: January 28, 2021                         /s/ Clyde M. Siebman
                                                Clyde M. Siebman

                                                Clyde M. Siebman
                                                TX Bar No. 18341600
                                                clydesiebman@siebman.com
                                                1
Case 4:18-cv-00469-ALM Document 349 Filed 01/28/21 Page 2 of 3 PageID #: 11380




                                      Siebman, Forrest, Burg & Smith LLP
                                      Federal Courthouse Square
                                      300 North Travis St.
                                      Sherman, TX 75090
                                      908/870-0070 Fax: 903/870-0066

                                      Deron R. Dacus
                                      TX Bar No. 00790553
                                      ddacus@dacusfirm.com
                                      THE DACUS FIRM, PC
                                      821 ESE LOOP 323, Suite 430
                                      Tyler, TX 75701
                                      902/705-1117 Fax: 903/581-2543

                                      Robert F. Kramer
                                      CA Bar No. 181706 (Admitted E.D. Texas)
                                      rkramer@feinday.com
                                      M. Elizabeth Day
                                      CA Bar No. 177125 (Admitted E.D. Texas)
                                      eday@feinday.com
                                      David Alberti
                                      CA Bar No. 220625 (pro hac vice)
                                      dalberti@feinday.com
                                      Sal Lim
                                      CA Bar No. 211836 (pro hac vice)
                                      slim@feinday.com
                                      Russell S. Tonkovich
                                      CA Bar No. 233280 (Admitted E.D. Texas)
                                      rtonkovich@feinday.com
                                      Marc C. Belloli
                                      CA Bar No. 244290 (pro hac vice)
                                      mbelloli@feinday.com
                                      Sven Raz
                                      CA Bar No. 222262 (pro hac vice)
                                      sraz@feinday.com
                                      Andrew Hamill
                                      CA Bar No. 251156 (Admitted E.D. Texas)
                                      ahamill@feinday.com
                                      FEINBERG DAY KRAMER ALBERTI
                                      LIM TONKOVICH & BELLOLI LLP
                                      577 Airport Boulevard, Suite 250
                                      Burlingame, California 94101
                                      Telephone: (650) 514-2747
                                      Facsimile: (650) 618-4368

                                      ATTORNEYS FOR PLAINTIFFS


                                      2
Case 4:18-cv-00469-ALM Document 349 Filed 01/28/21 Page 3 of 3 PageID #: 11381




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document is being served via the Court’s CM/ECF system on

January 28, 2021 on all counsel of record who have consented to electronic service.

                                                    /s/ Clyde M. Siebman



                            CERTIFICATE OF CONFERENCE

       I certify that Plaintiffs have met and conferred with Defendants regarding this Motion via

electronic mail on January 27-28, 2021. Defendants have indicated that they do not oppose this

Motion.

                                                    /s/ Clyde M. Siebman




                                               3
